United States Court of Appeals
                      For the First Circuit

No. 04-2635

              AMERICAN EMPLOYERS' INSURANCE COMPANY,

                      Plaintiff, Appellant,

                                   v.

              SWISS REINSURANCE AMERICA CORPORATION,

                       Defendant, Appellee.



                               ERRATA


     The opinion   issued   June   27,   2005,   should   be   amended   as
follows:

     On page 13, second full paragraph, line 3, replace "Re's" with
"Re."